Case 1:19-cv-00028-TSK Document 19 Filed 06/26/20 Page 1 of 3 PageID #: 109



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

JOHN A. MARTINEZ,

          Petitioner,

v.                                         Civ. Action No. 1:19-CV-28
                                                     (Kleeh)

PAUL ADAMS,

          Respondent.


     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 17]

     On February 28, 2019, the pro se Petitioner, John A. Martinez

(“Petitioner”), filed a Petition for Habeas Corpus Pursuant to 28

U.S.C. § 2241. The Petitioner argues that the Bureau of Prisons

violated his due process rights by sanctioning him for possession

of drugs without sufficient evidence to support a conviction.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. The Respondent filed a Motion to Dismiss

or, in the Alternative, Motion for Summary Judgment [ECF No. 14].

The Petitioner did not respond to the Motion. On June 3, 2020, the

Magistrate Judge entered a Report and Recommendation (“R&R”),

recommending that the Court grant the Respondent’s Motion and

dismiss the Petition with prejudice.

     The R&R also informed the parties that they had fourteen (14)

days from the date of service of the R&R to file “specific written
Case 1:19-cv-00028-TSK Document 19 Filed 06/26/20 Page 2 of 3 PageID #: 110
MARTINEZ V. ADAMS                                                    1:19-CV-28

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 17]

objections,     identifying     the      portions      of     the    Report      and

Recommendation to which objection is made, and the basis of such

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the   Circuit   Court   of   Appeals.”     The    docket     reflects    that    the

Petitioner accepted service of the R&R on June 8, 2020. See ECF

No. 18. To date, no objections have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without    explanation,        any     of        the     magistrate       judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Because   no   party    has    objected,     the      Court   is   under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [ECF No. 17]. The

Respondent’s Motion to Dismiss or, in the Alternative, Motion for


                                       2
Case 1:19-cv-00028-TSK Document 19 Filed 06/26/20 Page 3 of 3 PageID #: 111
MARTINEZ V. ADAMS                                             1:19-CV-28

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 17]

Summary Judgment [ECF No. 14] is GRANTED. The Petition [ECF No. 1]

is   DISMISSED WITH PREJUDICE. The Court further ORDERS that this

matter be STRICKEN from the Court’s active docket and DIRECTS the

Clerk to enter judgment in favor of the Respondent.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record via electronic means and to the pro se Petitioner

via certified mail, return receipt requested.

     DATED: June 26, 2020


                                  ____________________________
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    3
